Citation Nr: 9928073	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for residuals of a 
right knee contusion.

2.  Entitlement to service connection for right-sided 
impaired hearing disability.

3.  Entitlement to service connection for dermatitis.

4.  Entitlement to service connection for right leg cramps.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from March 1988 to February 
1991.

This appeal is from March 1994 and August 1995 rating 
decisions of the Department of Veterans Affairs (VA) New 
Orleans, Louisiana, Regional Office (RO).

The November 1994 report of a VA Persian Gulf Registry 
Examination Clinic noted complaints of headaches and anxiety.  
In light of the symptoms listed in the regulation providing 
for compensation for certain disabilities due to undiagnosed 
illnesses, 38 C.F.R. § 3.317(b) (1998), the RO should 
ascertain whether the appellant was raising additional 
claims.  The Board referred this matter to the RO in July 
1997.  It is again referred for appropriate action.

The Board's July 1997 remand instructed that certain medical 
examinations be performed, primarily to facilitate 
adjudication of the appellant's claims as for disabilities 
due to undiagnosed illness in a Persian Gulf War veteran.  
See 38 C.F.R. § 3.317 (1998).  The appellant failed to report 
for the VA examinations without informing VA of any reason.  
The RO could not adjudicate any claim at issue under section 
3.317, and the Board will not apply that regulation in this 
appeal.


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence of current diagnoses of residuals of a right knee 
contusion, right-sided impaired hearing disability, or right 
leg cramps.

2.  The appellant has not submitted competent medical 
evidence of a nexus between currently diagnosed congenital 
dermatitis of the hands and feet and any skin condition 
incurred in service or with continuity of symptomatology with 
any skin condition noted in service.


CONCLUSION OF LAW

Claims of entitlement to service connection for residuals of 
a right knee contusion, right-sided impaired hearing 
disability, dermatitis, and right leg cramps are not well 
grounded, and VA has no duty to assist the appellant to 
develop facts pertinent to those claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service personnel records reveal the appellant served in the 
Navy as a gunner's mate 3rd grade aboard the U.S.S. Missouri.

A September 1987 medical history upon entrance was 
essentially negative.  The appellant reported he was taking 
face medication.  Neither the reason nor the medicine was 
noted.  He reported allergies to milk, grass, and penicillin.  
There is a notation that contact with grass caused itching, 
and he had trouble when wearing long sleeves and pants.  
Entrance examination was essentially negative.  Audiometric 
measurements of right-sided puretone thresholds were 10 
decibels (dB) at 500 Hertz (Hz), 5 dB at 1000, 2000, and 3000 
Hz, and 10 dB at 4000 Hz.  A reference audiogram of March 
1988 measured right-sided puretone thresholds as 15 dB at 500 
Hz, 5 dB at 1000, 2000, and 3000 Hz, and 15 dB at 4000 Hz.  A 
memorandum dated April 1989 from the U.S.S. Missouri medical 
department warned it was possible to encounter hazardous 
noise levels aboard ships and duty stations of the class in 
which the appellant served.  

In July 1989, the appellant complained of "jock itch."  
Small red patches on the upper, inner thighs were assessed as 
tinea cruris.

In January 1990, the appellant was seen for complaint of 
right tibia pain after hitting his leg on a knee knocker 
[sic].  He denied any prior knee injuries.  Examination 
showed swelling and tenderness over the tibia.  There were no 
symptoms of open fracture or bleeding.  There was decreased 
range of motion.  The initial assessment was rule out tibial 
fracture.  An x-ray was negative, and the impression was 
contusion of the right tibia.  

On April 16, 1990, the appellant was seen for heat rash in 
the groin area, which disappeared when he used detergent; he 
suspected allergic reaction to the ship's laundry detergent 
or bleach.  Examination showed circular patches of red, 
itchy, dry tissue approximately pea sized in the crease of 
the thigh near the scrotum.  KOH was negative for fungal 
elements.  The impression was dermatitis.

On April 26, 1990, the appellant complained of right knee 
pain after hitting his knee on a knee knocker the night 
before.  Examination was essentially negative.  The 
impression was contusion.  On April 28, he was seen on 
follow-up.  He reported a history of prior football injury 
three years previously.  Examination showed edema of the 
right patella with complaint of pain on palpation of the left 
side of the patella, without effusion, ecchymosis, deformity, 
or crepitus, and with full range of motion.  The assessment 
was contusion, right patella.  The treatment plan was light 
duty for two weeks, no physical training, no prolonged 
standing, no excessive ladder climbing, and return to clinic 
if symptoms persist or worsen.  A medical consultation was 
noted and the consulting physician signed the medical record.

On audiometric examination in May 1990, puretone thresholds 
for the right ear were 25 dB at 500 Hz, 15 dB at 1000, 2000, 
and 3000 Hz, and 20 dB at 4000 Hz.  This was noted as not a 
significant threshold shift.

On examination in August 1990 for complaints assessed as flu 
syndrome and over exposure to ether vapors, the examiner 
noted acne vulgaris on the appellant's chest.  In November 
1990, he had tinea pedis under the fourth and fifth digits of 
the left foot.  In December 1990, he was seen for a rash in 
the groin of two days duration, which he reported having had 
before.  It was assessed as tinea cruris.

A January 1991 medical history for separation was essentially 
negative, except for the appellant's report that his left 
[sic] knee swells when he hits it on something, allergy to 
penicillin, and legs cramping with prolonged standing, all 
noted not considered disqualifying.  Audiometric examination 
for separation showed right-sided puretone thresholds of 25 
dB at 500 Hz, 15 dB at 1000, 2000, and 3000 Hz, and 20 dB at 
4000 Hz.  The examination was normal for the lower 
extremities, feet, and skin.

An annual medical history of September 1991 for the Navy 
Reserve was negative regarding the skin, right knee, right 
leg and hearing.  Physical examination was essentially 
negative.  No audiometric findings were reported.  In August 
1992 the appellant certified that there had been no adverse 
change in his physical condition since his last physical 
examination, and he was found physically qualified for 14 
days training duty by an examination that was not reported in 
detail.  A similar certification of no adverse change and of 
physical fitness for training duty was made in May 1993.  In 
May 1993, the appellant was seen for complaints of right foot 
pain after wearing new shoes.  The assessment was dermatitis 
of the left heel and blister of the right heel from the 
shoes.  An undated follow-up note showed blisters on both 
heels.  A notation of June 1993 showed the appellant did not 
wish follow-up of foot injury and returned to full duty.  
There was the same date a another certification of no adverse 
change of physical condition since last physical and of 
physical examination showing he was qualified for release 
from 12 days training duty.

A July 10, 1993, annual certificate of physical condition 
noted the appellant's report of a right knee injury for which 
he was being seen, noted as apparently occurring on active 
duty.  It was further noted he had a routine discharge and no 
[physical or medical evaluation] board.  He was recently 
unable to perform full duties and was placed on NPQ (not 
physically qualified) status.  Subsequently, a reviewing 
officer commented the appellant had been seen at VA for his 
knee, and that x-ray with examination showed no active or 
residual physical problems.  His symptoms were noted due to 
his shoes.  He was removed from NPQ status for return to full 
duty.

The appellant had a VA examination in July 1993.  
Historically, he reported falling and injuring his right knee 
while on active duty, and that he was told he had a small 
hairline fracture; he was placed in a brace for a short 
period then returned to active duty and did relatively well.  
He reported that currently, his right knee became painful 
with prolonged sitting in an automobile, and that he had some 
pain with climbing stairs.  He denied swelling, and said it 
ordinarily caused no problems.  He denied symptoms associated 
with his leg.  Regarding dermatitis, he reported periodically 
dry skin on the palms of his hands and occasionally some 
cracking of the skin, without present problems.  His current 
complaint, in pertinent part, was of hearing loss and pain in 
the right knee with prolonged sitting, standing, and 
exercise.  Examination showed normal carriage, posture and 
gait.  The skin was without lesions.  The right knee showed 
no evidence of swelling, movements were normal, stable, and 
without tenderness to palpation.  X-ray study of the right 
knee was normal, showing no fracture, dislocation or other 
joint pathology.  The diagnoses, in pertinent part, were as 
follows: By history, injury to the right knee with diagnosis 
of hairline fracture, with residual pain with climbing and 
prolonged sitting on one position; by history, recurrent 
dermatitis of the hands, consisting of recurrent drying of 
the skin of the palms of the hands, not now present.

On VA audiometry examination in July 1993, right-sided 
puretone thresholds were 15 dB at 500 Hz, 15 dB at 1000 Hz, 
10 dB at 2000 Hz, 15 dB at 3000 Hz, and 30 dB at 4000 Hz.  
Speech recognition of the right ear was 100 percent.  The 
summary of the findings, in pertinent part, was normal 
hearing sensitivity through 3000 Hz with a mild loss at 4000 
Hz.  An otolaryngological (ENT) examination was planned.  
There is no indication it was done.

A Navy Reserve outpatient record of August 1993 noted the 
appellant had been placed on NPQ status last month for right 
knee injury, and VA examination and x-ray in the interim that 
showed no evidence of disease and symptoms secondary to ill 
fitting shoes.  The disposition was release from NPQ, cleared 
for full duty.

On VA examination in November 1994, the appellant complained 
of dryness and fissuring of the hands.  Examination revealed 
normal turgor and no lesions.  There was congenital fissuring 
of the heels and of the hands, with some xerosis of the hands 
and probably some dyshydrotic lesions.  The nails were 
normal.  The right knee was crepitant with an anterior drawer 
sign, otherwise normal.  The diagnoses, in pertinent part, 
were as follows: History of hearing loss; dermatitis of the 
hands and feet, probably congenital; status post fracture of 
right knee, crepitant, probable post-traumatic degenerative 
joint disease.

In August 1997, pursuant to the July 1997 Board remand 
instruction, the RO requested a VA medical center (VAMC) to 
schedule the appellant for certain examinations pertinent to 
his service connection claim and to forward the appellant's 
hospital records.  The RO received VA hospital records in 
August 1997.  A September 1997 memorandum from the VAMC shows 
that scheduled audiology, general medical, joints, muscles, 
and skin examinations were canceled because the appellant 
failed to report.


II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  The RO has requested all VA medical 
records from the appropriate VA medical facility and received 
a productive response.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA Secretary has constructive notice of VA 
medical records, which are constructively of record for 
claims adjudication purposes).  His application for 
disability compensation is complete, and VA has no duty to 
inform him of the necessity to submit any evidence to 
complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

The Court has held that the second and third Caluza elements 
can also be satisfied under 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

When, and only when, a claim is well grounded, VA owes the 
claimant a duty to assist him or her to develop the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  
Absent a well-grounded claim, VA has not duty to assist the 
appellant to develop facts pertinent to a claim, Morton v. 
West, No. 96-1517 (U.S. Vet. App. Jul 14, 1999), and the 
Board does not have jurisdiction to adjudicate the claim on 
the merits.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Therefore, any claim that is not well grounded must be 
denied.

The Board remanded this case to afford the appellant medical 
examinations that may have supported his several claims.  The 
examinations were not performed because the appellant failed 
to report for them.  He did not provide any reason, nor is 
there any evidence to rebut the presumption of administrative 
regularity regarding notice to him of the examinations.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  When a claimant 
in an original claim for compensation fails without good 
cause to report for a VA examination, the claim is 
adjudicated on the available evidence.  38 C.F.R. § 3.655 
(1998).

The United Stated Court of Appeals for Veterans Claims has 
ruled that a remand by the Board creates for the appellant a 
right to performance of the actions ordered.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  However, this is not an 
instance of VA's failure to execute the Board's remand 
instruction.  VA can never do more than make the time, 
facilities, and personnel available to perform examinations 
and notify the claimant of the scheduled appointment.  VA has 
no process to compel attendance.  The Board's orders were to 
"schedule" or "accord" certain examinations.  When the 
examinations were scheduled the RO discharged its obligation 
under the remand unless the examinations were not performed 
for good cause, in which case the claimant's right to the 
performance of the ordered examinations would have remained 
intact and the RO's duty not been discharged.  In this case, 
the appellant without explanation failed to report for 
scheduled examinations.  The RO executed the order, and the 
appellant has not been deprived of any right that may have 
accrued to him from the Board's remand.  The Board will 
proceed to review the appeal based on the evidence of record.  
38 C.F.R. § 3.655(b) (1998).

A.  Right Knee

The appellant has not submitted a competent current medical 
diagnosis of right knee pathology.  The November 1994 VA 
examiner diagnosed residuals of a right knee fracture, noting 
the only actual clinical finding, crepitus, and opining a 
probable post-traumatic degenerative joint disease.  The 
diagnosis, is, in essence, predicated on the fact of a 
fracture.

Evidence that is simply information recorded by a physician 
without additional medical comment is not competent medical 
evidence, see Grottveit v. Brown, 5 Vet. App. 91 (1993), and 
is not new and material evidence satisfying the Grottveit 
requirement that evidence of the etiological relationship 
between current medical findings and a medical condition 
existing in service be competent medical evidence.  Dolan v. 
Brown, 9 Vet. App. 158 (1996); Butler v. Brown, 9 Vet. App. 
167 (1996).  It is not transformed into competent medical 
evidence because the transcriber of the appellant's history 
happens to be a physician.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  To the extent that the diagnosis is of residuals of 
a fracture, it is no more than a notation of history provided 
by the appellant.  As a lay person, the appellant is not 
competent to state a medical diagnosis such as fracture or to 
proffer his diagnosis as evidence upon which to well ground 
his claim.  Espiritu, 2 Vet. App. 492.  The July 1993 VA 
examination report reveals that the history of a hairline 
fracture is his recollection of what someone (not even 
identified as a doctor) told him, which cannot well ground a 
claim for service connection.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The November 1994 VA examiner's impression that the appellant 
has post-traumatic degenerative joint disease is not a 
diagnosis of post-traumatic degenerative joint disease that 
can contribute to well grounding the claim.  On its face, it 
is not a diagnosis, per se, but a suggestion to be clarified, 
and the appellant failed to report for the examination that 
could have clarified it.  To the extent that the finding of 
"probable post-traumatic degenerative joint disease" is a 
diagnosis of degenerative joint disease linked to a past 
fracture, it is not a competent diagnosis, because there is 
no basis in the record on which to predicate a nexus between 
current degenerative joint disease and past fracture.  
Whereas the appellant's history cannot provide the basis for 
a valid medical conclusion, and no other basis exists, the 
November 1994 examiner's finding cannot meet the requirement 
for a competent medical diagnosis of a current disorder.  The 
clinical finding of crepitus is not a diagnosis.

The appellant has not submitted evidence of a chronic 
condition noted as such in service such that any later 
manifestation shall be deemed service connected.  See 
38 C.F.R. § 3.303(b) (1998).  He has submitted evidence of a 
condition noted in service, i.e., knee pain and knee 
contusion.  The July 10, 1993, notation that the appellant 
was being seen for a right knee injury "apparently" 
sustained in service is evidence of continuity of 
symptomatology.  However, given the lack of a valid current 
medical diagnosis, there is no medical opinion of a nexus 
between either a current diagnosis and a condition incurred 
in service, Epps, 126 F.3d at 1468, or a current diagnosis 
and continuity of symptomatology with a condition noted in 
service.  Savage, 10 Vet. App. 488.

The appellant has not submitted a well-grounded claim for 
service connection for residuals of a contusion of the right 
knee, and the Board does not have jurisdiction to adjudicate 
the claim on the merits.  Boeck, 6 Vet. App. 14 (1993).

B.  Right-sided Impaired Hearing

Disability due to impaired is objectively defined by 
regulation for service connection purposes.

Impaired hearing will be considered to be 
a disability when the auditory threshold 
in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or 
greater, or when the auditory thresholds 
for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

38 C.F.R. § 3.385 (1998).  To be well grounded, the appellant 
must submit evidence that satisfies the regulatory 
requirement.  A diagnosis of impaired hearing such as in the 
July 1993 VA examination report is not sufficient.

The appellant has not submitted competent medical evidence of 
a right-sided impaired hearing disability, as defined, and 
therefore his claim is not well grounded.  The Board does not 
have jurisdiction to adjudicate the claim on the merits.  
Boeck, 6 Vet. App. 14 (1993).

C.  Dermatitis

The appellant has submitted competent medical evidence of a 
current congenital skin condition, called dyshydrotic 
dermatitis in a November 1994 VA medical record.  Congenital 
defects are not diseases for VA purposes, 38 C.F.R. 
§ 3.303(c) (1998), and thus disabilities due to them do not 
fall under the authorization of statute for VA to pay 
compensation.  See 38 U.S.C.A. §§ 1110, 1131 (United States 
will pay compensation for disability due to or resulting from 
disease contracted in line of duty in active naval service).

The appellant has not submitted any competent medical 
evidence of a current diagnosis of any skin disorder other 
than those diagnosed in November 1994 as congenital.  He has 
submitted medical evidence of incurrence in service of tinea 
cruris, tinea pedis, and acne vulgaris, none of which are the 
currently diagnosed condition.  Nor has he submitted any 
evidence of continuity of symptomatology of the conditions 
that were noted in service.  Thus, his claim cannot be well 
grounded with evidence of a nexus between the currently 
diagnosed condition and the conditions incurred, Epps, 126 
F.3d at 1468, or noted, 38 C.F.R. § 3.303(b), in service.

The appellant has not submitted any evidence of incurrence or 
aggravation of the congenital skin conditions in service, or 
that they were noted in service, or of continuity of 
symptomatology, which continuity of course cannot exist where 
a condition was not noted in service.  Absent any such 
evidence, any question whether the skin conditions now 
diagnosed as congenital are diseases versus defects, and thus 
as a matter of law amenable to service connection, is moot.  
See VAOPGCPREC 82-90 (O.G.C. Prec 82-90).

The appellant has not submitted a well-grounded claim for 
service connection for dermatitis, and the Board does not 
have jurisdiction to adjudicate the claim on the merits.  
Boeck, 6 Vet. App. 14 (1993).

D.  Right Leg Cramps

The appellant has submitted no competent medical evidence of 
the current existence of right leg cramps, either as a 
diagnosis or even as a symptoms.  A claim for a disability 
the claimant is not shown to have cannot be well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The appellant has not submitted competent medical evidence of 
incurrence in service of a condition manifested by cramping 
of the right leg.  However, cramping is a sensation, not a 
diagnosis, and as a lay person he is competent to report on 
his subjective sensations.  The complaint was noted in his 
separation medical history in January 1991, although there 
was not positive finding on examination.  Thus, he has 
submitted competent lay evidence of the incurrence and of the 
noting of the condition in service.  Epps, 126 F.3d at 1468; 
38 C.F.R. § 3.303(b) (1998).

The appellant's substantive appeal, stating essentially that 
he has leg cramps that started in service amounts to evidence 
of continuity of symptomatology, which must be deemed 
competent for the same reason he is competent to have noted 
the condition in service.  Savage, 10 Vet. App. 488.

The claim fails to be well grounded, however, for lack of a 
current diagnosis, without which there can be no nexus 
between a current disability and an condition either incurred 
in service or noted in service with continuity of 
symptomatology.  Whereas the claim is not well grounded, the 
Board does not have jurisdiction to adjudicate the claim on 
the merits.  Boeck, 6 Vet. App. 14 (1993).




ORDER

Whereas the appellant has not presented a well-grounded claim 
for service connection for residuals of a right knee 
contusion, right-sided impaired hearing disability, 
dermatitis, or right leg cramps, the claims are denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

